DETAILED ACTION
This is responsive to the application filed 23 August 2019.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Liu et a. ("Darts: Differentiable architecture search." arXiv preprint arXiv:1806.09055 (2018)) discloses a method comprising:
defining a computational cell of a neural network, wherein the computational cell comprises a directed graph of nodes and edges, each node representing a respective neural network latent representation and each edge representing a respective operation that transforms a respective neural network latent representation (“A cell is a directed acyclic graph consisting of an ordered sequence of N nodes. Each node x (i) is a latent representation (e.g. a feature map in convolutional networks) and each directed edge (i, j) is associated with some operation o(i,j) that transforms x(i)”, section 2.1); and
replacing each operation that transforms a respective neural network latent representation with a respective linear combination of candidate operations from a predefined set of candidate operations, wherein each candidate operation in a respective linear combination has a respective mixing weight that is parameterized by one or more computational cell hyper parameters (“a discrete architecture can be obtained by replacing each mixed operation o(i,j) with the most likely operation … our goal is to jointly learn the architecture α and the weights w within all the mixed operations”, section 2.2).
However, Liu, individually or in combination with the prior art of record, does not disclose iteratively adjusting values of i) the computational cell hyper parameters, and ii) computational cell weights, to optimize a validation loss function subject to one or more computational resource constraints, comprising, for each iteration: performing an unconstrained optimization of the validation loss function to update values of the computational cell hyper parameters for a previous iteration and to obtain adjusted values of the computational cell weights; and projecting the updated values of the computational cell hyper parameters to a nearest point in a feasible set defined by the one or more resource constraints to obtain adjusted values of the computational cell hyper parameters; and generating a neural network for performing a machine learning task using the defined computational cell and the adjusted values of the computational cell hyper parameters and computational cell weights as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US PGPub 2019/0354837) discloses embodiments of a Resource-Efficient Neural Architect (RENA), an efficient resource-constrained NAS using reinforcement learning with network embedding. RENA embodiments use a policy network to process the network embeddings to generate new configurations.
Benyahia et al. (US PGPub 2020/0104688) discloses a neural architecture search used for providing a neural network configured to perform a selected task. A computational graph is obtained, which includes a plurality of nodes, edges and weightings associated with the nodes and/or edges. The computational graph includes a plurality of candidate models in the form of subgraphs of the computational graph. Selected subgraphs may be trained sequentially, with the weightings corresponding to each said subgraph being updated in response to training. For each weighting in a subgraph which is shared with another subgraph, updates to the weightings are controlled based on an indication of how important to another subgraph a node/edge associated with that weighting is.
Vasudevan et al. (US PGPub 2019/0026639) discloses generating, using a controller neural network having controller parameters and in accordance with current values of the controller parameters, a batch of output sequences. The method includes, for each output sequence in the batch: generating an instance of a child convolutional neural network (CNN) that includes multiple instances of a first convolutional cell having an architecture defined by the output sequence; training the instance of the child CNN to perform an image processing task; and evaluating a performance of the trained instance of the child CNN on the task to determine a performance metric for the trained instance of the child CNN; and using the performance metrics for the trained instances of the child CNN to adjust current values of the controller parameters of the controller neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657